               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                PO-19-05003-GF-JTJ

             Plaintiff,                   VIOLATIONS:
                                          7353885
      vs.                                 Location Code: M13

 KIM B. CARPENTER,                        ORDER

             Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $45 fine and $30 processing fee for violation 7353885, and for good cause

shown,

      IT IS ORDERED that the $75 fine paid by the defendant is accepted as a full

adjudication of violation 7353885.

      IT IS FURTHER ORDERED that the bench trial scheduled for April 4,

2019, is VACATED.

      DATED this 20th day of March, 2019.
